 Case 08-28226       Doc 260     Filed 11/21/19 Entered 11/21/19 11:41:53           Desc Main
                                 Document      Page 1 of 13



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                              )   Chapter 7
                                                    )   Case No. 08-28226, et al.
LANCELOT INVESTORS FUND II, L.P.,                   )   (Jointly Administered)
                                                    )
                  Debtor.                           )   Hon. Jacqueline P. Cox Presiding
______________________________________              )   Hearing: December 17, 2019 at 9:30 a.m.

                                   NOTICE OF MOTION

TO: ATTACHED SERVICE LIST:

        PLEASE TAKE NOTICE that on December 17, 2019, at 9:30 a.m., or as soon thereafter
as counsel may be heard, we shall appear before the Honorable Jacqueline P. Cox or any other
judge sitting in her stead in Room 680 of the United States Bankruptcy Court for the Northern
District of Illinois, located at 219 South Dearborn Street, Chicago, Illinois, and then and there
present the attached Trustee’s Motion to Authorize Second Interim and Partial Distribution
to Creditors and for Compensation to Trustee Under Section 326(A), at which time and
place you may appear if you see fit.

                                            RONALD R. PETERSON, as Chapter 7 Trustee for
                                            Lancelot Investors Fund II, L.P.,


                                            BY:            /s/ Ronald R. Peterson
                                                               Ronald R. Peterson
Ronald R. Peterson (2188473)
Landon S. Raiford (6297473)
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
PH: 312/222-9350
FAX: 312/527-0484

Attorneys for the Trustee

Dated: November 21, 2019
 Case 08-28226       Doc 260     Filed 11/21/19 Entered 11/21/19 11:41:53        Desc Main
                                 Document      Page 2 of 13



                                CERTIFICATE OF SERVICE

       I, Ronald R. Peterson, an attorney, hereby certify that on November 21, 2019, copies of

the Trustee’s Motion to Authorize Second Interim and Partial Distribution to Creditors

and for Compensation to Trustee Under Section 326(A) and the related Notice of Motion

were served as indicated on the attached Service List.



                                                         /s/Ronald R. Peterson          _
                                                           Ronald R. Peterson
 Case 08-28226      Doc 260       Filed 11/21/19 Entered 11/21/19 11:41:53     Desc Main
                                  Document      Page 3 of 13



                                         Service List
                                         (08-28226)


VIA ECF Notification:

   •   Nancy G Everett neverett@winston.com, ECF_Bank@winston.com
   •   Jeffrey L. Gansberg jgansberg@muchshelist.com
   •   Andrew Jones andrew@ajoneslaw.com
   •   Michael J La Mare mlamare@sidley.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Joanne Lee jlee@foley.com
   •   Ronald Peterson rpeterson@jenner.com, lraiford@jenner.com,PJacobs@jenner.com
   •   Ronald R Peterson rpeterson@jenner.com,
       rpeterson@ecf.axosfs.com;docketing@jenner.com
   •   Michael J. Small msmall@foley.com, thardy@foley.com;DocketFlow@foley.com
   •   James B. Sowka jsowka@seyfarth.com,
       chidocket@seyfarth.com;ctholen@seyfarth.com;Jennifer-McManus-
       1834@ecf.pacerpro.com
   •   Kelley Tibble akaton@reedsmith.com
   •   Richard G. Ziegler rziegler@mayerbrown.com, courtnotification@mayerbrown.com
   •   Jonathan Zinman jzinman@soluslp.com



VIA U.S. First Class Mail:



 ADK Soho Fund LP                              Allan & Jacqueline Coleman
 Attn: Nat Klipper                             c/o Mr. Allan Coleman
 510 LaGuardia Place, 5th Floor                1981 Partridge Lane
 New York, NY 10012                            Highland Park, IL 60035

 Andrea Laufman                                Blackpool Absolute Return Fund LLC
 7265 E Whitethorn Cir                         c/o J Douglas Ralston
 Scottsdale, AZ 85266                          3633 Driftwood Drive
                                               Long Grove IL 60047

 Blackpool Absolute Return Fund LLC            Blackpool Partners LLC
 c/o J Douglas Ralston                         c/o J Douglas Ralston
 318 Half Day Road, Suite #291                 318 Half Day Road, Suite #291
 Buffalo Grove, IL 60089                       Buffalo Grove, IL 60089
Case 08-28226      Doc 260      Filed 11/21/19 Entered 11/21/19 11:41:53      Desc Main
                                Document      Page 4 of 13



Blackpool Partners LLC                       Bradley S. Glass
c/o J Douglas Ralston                        525 Carriage Way
3633 Driftwood Drive                         Deerfield, IL 60015
Long Grove, IL 60047

BMR Funding, Inc.                            Bronwyn & Kenneth Jacobson
Attn: Operations                             3832 Brittany Rd.
2 Greenwich Plaza, 1st. Floor                Northbrook, IL 60062-2104
Greenwich, CT 06830

Charles C. Harrold III                       Contrarian Funds, LLC
c/o Thomas Wolford                           Attn: Alisa Mumola
Neal Gerber Eisenberg LLP                    411 West Putnam Ave., Ste. 425
Two North LaSalle St., Suite 2200            Greenwich, CT 06830
Chicago, IL 60602

David L Larocque                             David & Robin Veres
PO Box 1396                                  c/o Alpha Fiduciary, Inc.
North Riverside, IL 60546                    7010 E. Chauncey Lane #130
                                             Phoenix, AZ 85054

DBAFKF Partnership                           Erika Colbrum Revocable Trust
c/o Diane Debbie Barnes                      c/o Alpha Fiduciary, Inc.
7 Court of Bucks County                      7010 E. Chauncey Lane #130
Lincolnshire, IL 60069                       Phoenix, AZ 85054

Esther Lori Sussner and Peter Brown, Co-     Founding Partners Stable-Value Fund L.P.
Executors of the Estate of Fredric M.        c/o Roy S. Kobert, P.A.
Racenstein                                   Broad & Cassel
c/o Kurzman Eisenberg Corbin & Lever, LLP    P.O. Box 4961
One North Broadway, Suite 1004               Orlando, FL 32802-4961
White Plains, NY 10601

Founding Partners Stable-Value Fund L.P.     Garondah Partners
c/o Daniel Newman, Esq.                      c/o Stacy Tabachnik
Nelson Mullins Riley & Scarborough LLP       930 Fisher Lane
2 South Biscayne Blvd., 21st Floor           Winnetka, IL 60093
Miami, FL 33131

Hal B Dunne                                  Jennifer Stone
25 E.Superior St., Apt. 4402                 551 Monroe Avenue
Chicago, IL 60611                            Glencoe, IL 60022
Case 08-28226        Doc 260    Filed 11/21/19 Entered 11/21/19 11:41:53      Desc Main
                                Document      Page 5 of 13



Joseph H. Wein                               JSW Investors Fund LP
c/o Wein Family Office                       c/o Wein Family Office
1550 W. Carroll Ave.                         1550 W. Carroll Ave.
Chicago, IL 60607-1012                       Chicago, IL 60607-1012

JPL LIF,LLC                                  Latta Family Trust
111 West Jackson Blvd. 20th Floor            Laurence Latta
Chicago, IL 60604                            1010 Westridge Drive
                                             Portola Valley, CA 94028

LIF Mallard Drive Partnership                Marcie Mervis GST Exempt Trust
Ms. Marla Patzik                             Marcie Hemmelstein
2165 Mallard Drive                           2500 W Arthington St.
Northbrook, IL 60062                         Chicago, IL 60612

Marianne Reinisch                            Martin S. Kraar
c/o Deborah Reinisch                         c/o Michael N. Newmark
70 E. 10th Street, #17S                      Bryan Cave LLP
New York, NY 10003                           211 N. Broadway, Ste. 3600
                                             St. Louis, MO 63102

Matthew Kaplan                               MN Funding US, LLC
Stone-Kaplan Investments                     c/o Farallon Capital Management LLC
1033 Skokie Blvd., Suite 310                 One Maritime Plaza, Suite 2100
Northbrook, IL 60062                         San Francisco, CA 94111

Michael LaRocque                             Michael & Jody Recentatein
3005 N. Honore St.                           c/o Alpha Fiduciary, Inc.
Chicago, IL 60657                            7010 E. Chauncey Lane #130
                                             Phoenix, AZ 85054

Mosaic Capital Fund LLC                      Oakdale Partnership
c/o Lombard International Life Assurance     c/o Deborah Reinisch
Company, its Sole Member                     70 E. 10th Street, #17S
One Liberty Place                            New York, NY 10003
1650 Market Street, 54th Fl.
Philadelphia, PA 19103

Ozcar Multi Strategies LLC Class C#1         Ozcar Multi Strategies LLC Class C#1
BNP Paribas Securities Corp..                for the benefit of ZCALL LLC
Equity Derivatives                           c/o Zcall LLC
787 Seventh Ave., 8th Fl.                    250 Royal Palm Way, Ste. 201
New York, NY 10019                           Palm Beach, FL 33480
Case 08-28226      Doc 260      Filed 11/21/19 Entered 11/21/19 11:41:53      Desc Main
                                Document      Page 6 of 13



Passen Investments, Inc.                     Paul D. Friend Trust
1895 Watercress Way                          Stephen D. Friend, Trustee
Highland Park, IL 60035                      220 S. Collier Blvd. # 202
                                             Marco Island, FL 34145

Pioneer Funding Group II, LLC                Richford Partnership
Greeley Square Station                       c/o Deborah Reinisch
P.O. Box 20188                               70 E. 10th Street
New York, NY 10001                           #17S
                                             New York, NY 10003

Robert & Nancy Shostak                       Robert Scot Building Venture G.P.
25 Larguita Lane                             c/o Robert Harris
Portola Valley, CA 94028                     PO Box 437
                                             Glencoe, IL 60022

Rodger Sanders                               Ronald Caras
Highland Homes                               1425 Volte Road
5601 Democracy, Suite 300                    Northbrook, IL 60062
Plano, TX 75024

Sandra Marks                                 SHR Holdings, LLC
812 Bayport                                  c/o Greenberg Traurig, LLP
Longboat Key, FL 34228                       Attn: Nancy Peterman/Ethan Ostrow
                                             77 W. Wacker Drive, Ste. 3100
                                             Chicago, IL 60601

Special Situations Investment Fund L.P.      Stanford Reinisch
c/o MIO Partners, Inc.                       Trustee Insurance Trust dtd 6/2078
245 Park Ave 13th Floor                      c/o Deborah Reinisch
New York, NY 10167                           70 E. 10th Street, #17S
                                             New York, NY 10003

Stanford Reinisch                            RBS Citizens, N.A.
c/o Deborah Reinisch                         c/o Douglas J. Lipke
70 E. 10th Street, #17S                      Vedder Price P.C.
New York, NY 10003                           222 N. LaSalle St., Suite 2600
                                             Chicago, IL 60601

Stephanie A. Harrold                         Stephen D. Friend
c/o Neal Gerber & Eisenberg LLP              Custodian for Jeffrey Friend
Attn: Thomas C. Wolford                      220 S. Collier Blvd. # 202
2 N. LaSalle St.                             Marco Island, FL 34145
Chicago, IL 60602
Case 08-28226     Doc 260    Filed 11/21/19 Entered 11/21/19 11:41:53       Desc Main
                             Document      Page 7 of 13



Steven Tumen                              Stillwater Matrix Fund LP
c/o Equitec Group, LLC                    c/o Lisa Brah
111 W. Jackson Blvd, Suite 2000           Stillwater Capital
Chicago, IL 60604                         41 Madison Ave., 29th Floor
                                          New York, NY 10010

Sue Warner Trust                          Silver Point Capital Fund, L.P.
2500 Indigo LN Unit 429                   Attn: Operations
Glenview, IL 60026                        2 Greenwich Plaza, lst Floor
                                          Greenwich, CT 06830

Susan Wein Revocable Trust                TCS Global Holdings LP
c/o Wein Family Office                    c/o TCS Group LLC
Attn: Carolyn Chin                        1 North Wacker Dr.
1550 W. Carroll Ave                       Chicago, IL 60606
Chicago, IL 60607-1012

TCS Global Holdings LP                    Lionheart L.P.
c/o TCS Group LLC                         David Kite
650 Dundee Rd., Ste. 450                  Free Market Ventures
Northbrook, IL 60062                      160 N. Wacker Drive, 4th Floor
                                          Chicago, IL 60606

TRC Master Fund LLC                       The Bruce Passen Living Trust
Attn: Terrel Ross                         1895 Watercress Way
PO BOX 633                                Highland Park, IL 60035
Woodmere, NY 11598
 Case 08-28226          Doc 260     Filed 11/21/19 Entered 11/21/19 11:41:53             Desc Main
                                    Document      Page 8 of 13



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                                  )         Chapter 7
                                                         )
 Lancelot Investors Fund II, L.P.,                       )         Case No. 08-28226
                                                         )
                                                         )
                                                         )         Honorable Jacqueline P. Cox
                  Debtor.
                                                         )

                 TRUSTEE’S MOTION TO AUTHORIZE SECOND INTERIM
                 AND PARTIAL DISTRIBUTION TO CREDITORS AND FOR
                  COMPENSATION TO TRUSTEE UNDER SECTION 326(A)

          Ronald R. Peterson, not individually but as the chapter 7 trustee (the “Trustee”) of Lancelot

Investors Fund II, L.P. (“Lancelot II”), hereby moves this Court (the “Motion”) for approval of a

second interim distribution from Lancelot II’s estate to all creditors with outstanding proofs of

claim against Lancelot II’s estate; and for interim compensation to the Trustee under section 326(a)

of the Bankruptcy Code. In support of the Motion, the Trustee states as follows:

                                   JURISDICTION AND VENUE

          1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334. This is a

core proceeding pursuant to 28 U.S.C. §157(b)(2)(A),(M) and (O), and this Court may enter a final

order with respect thereto because the Trustee’s property interests at issue are in the custodia legis

of this Court. The Trustee consents to this Court entering a final order on the Motion.

          2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.     This Motion is made pursuant to 11 U.S.C. §§ 363(b) and 726.

                                           BACKGROUND

          4.     On October 20, 2008 (the “Petition Date”), Lancelot II, and numerous other related

entities, filed their bankruptcy petitions. Ronald R. Peterson subsequently was appointed Trustee

of Lancelot II’s bankruptcy estate.
 Case 08-28226       Doc 260      Filed 11/21/19 Entered 11/21/19 11:41:53            Desc Main
                                  Document      Page 9 of 13



        5.     Lancelot II’s collapse affected numerous individuals and entities. In total, 94

proofs of claim were filed, collectively asserting over $400 million against Lancelot II’s estate.

(See generally Claims Docket.) During the course of Lancelot II’s bankruptcy case, the Trustee,

through orders of this Court, has reduced the claim pool to 71 claimants and approximately $154.5

million in claims.

        6.     Lancelot II’s claim pool consists of no secured or priority creditors and only one

unsecured creditor—the State of New Jersey, who already has received a 100% distribution on its

claim. The remaining creditors are all former investors of Lancelot II.

        7.     On October 25, 2016, this Court approved the Trustee paying off the State of New

Jersey in full and making an approximately 3.6% distribution to Lancelot II’s other creditors. (Dkt.

136.)

        8.     Presently, the Trustee has approximately $12.7 million potentially available for

distribution to Lancelot II’s unsecured creditors.

                                         RELIEF REQUESTED

        9.     By this Motion the Trustee seeks to make a second interim distribution to Lancelot

II’s creditors. Attached to this Motion as Exhibit A is a chart showing: (i) each creditor who holds

an outstanding proof of claim against Lancelot II’s estate; (ii) the corresponding proof of claim

number; (iii) the creditor’s allowed claim amount; and (iv) the amount the Trustee proposes to

distribution to that creditor pursuant to this Motion. Specifically, the Trustee proposes to make a

pro rata interim distribution of approximately 7.1% to creditors. In total, the Trustee proposes to

make a distribution of $11 million.

        10.    In addition, the Trustee seeks authorization to use $726,826.10 in proceeds of the

Lancelot II estate to satisfy the Trustee’s §326(a) commission based on the amounts the Trustee




                                                -2-
 Case 08-28226        Doc 260      Filed 11/21/19 Entered 11/21/19 11:41:53              Desc Main
                                   Document      Page 10 of 13



has disbursed from the estate from the Petition Date through and including September 30, 2018 as

well as the Trustee’s proposed distribution in this Motion.

       11.     The Trustee has provided the US Trustee’s office with notice of the Trustee’s

proposed payments, and they have no objection to the relief the Trustee seeks.

                                               ARGUMENT

The Interim Distribution to Creditors is Appropriate

       12.     It is well-established that a chapter 7 trustee may, but does not have to, make an

interim distribution to creditors. See, e.g., In re Energy Co-op., 173 B.R. 363, 372 (Bankr. N.D.

Ill. 1994); Livecchi v. Gordon, 2014 WL 10713749, at *3 (W.D.N.Y. July 16, 2014) (“Interim

distributions are permitted by bankruptcy law and Trustee filed the proper materials requesting the

distribution. Therefore, the Bankruptcy Court did not err in awarding the interim distribution….”);

In re Flamingo 55, Inc., 2006 WL 2432764, at *3 (D. Nev. Aug. 21, 2006) (affirming bankruptcy

court’s approval of interim distribution to unsecured creditors); In re Inspire Ins. Solutions, Inc.,

350 B.R. 727, 732 (Bankr. N.D. Tex. 2006) (approving interim distribution to creditors).

       13.     Here, the Trustee currently holds, on behalf of Lancelot II, approximately $12.7

million that might be distributed to creditors. For several reasons, the Trustee believes that it is in

the best interest of Lancelot II’s estate to distribute $11 million of that amount.

       14.     First, the Trustee believes he can make the proposed distribution and retain

sufficient funds to continue operating Lancelot II’s estate, including the timely payment of

administrative expenses.

       15.     Second, the Trustee anticipates receiving additional, significant funds on account

of Lancelot II from further recoveries in the Tom Petters bankruptcy cases. Consequently, the

Trustee believes the proposed distribution poses no risk to the Trustee’s ability effectively to

administer Lancelot II’s estate going forward.


                                                 -3-
 Case 08-28226        Doc 260      Filed 11/21/19 Entered 11/21/19 11:41:53               Desc Main
                                   Document      Page 11 of 13



        16.     Third, keeping the funds in a bank account actually will result in a diminution of

those funds. Every month the Trustee is charged bank service fees based on how much money

currently sits in Lancelot II’s account. Approving the Trustee’s proposed distribution will save

Lancelot II the significant expense that otherwise would be incurred if the funds remained in the

bank account. See Livecchi, 2014 WL 10713749, at *3 (“By allowing interim distributions,

Trustee is able to avoid the accumulation of bank fees on the total of the estate’s assets.”)

        17.     Fourth, given that the Trustee believes he is in a position to make an interim

distribution, the Trustee does not wish to make creditors wait until Lancelot II’s case is ready to

be closed to receive a distribution because it is difficult, if not impossible, to predict when that will

occur. This uncertainty stems in large part to the fact that the Trustee cannot close Lancelot II’s

estate until Lancelot II has received its full distribution from the Petters bankruptcy estate—an

event over which the Trustee has very little control of timing. The Trustee does not wish to make

creditors wait potentially years longer for payment, when the Trustee has Lancelot II’s estate in a

position to make a sizeable payment now. Livecchi, 2014 WL 10713749, at *3 (noting that

“interim distributions allow creditors to receive at least partial payment instead of being required

to wait for years for any kind of payout.”)

The Payment of the Trustee’s Interim Commission Under §326(a) is Appropriate

        18.     Section 326(a) of the Bankruptcy Code provides that the court may order

“reasonable compensation” to the Trustee in accordance with the following scale of “all moneys

disbursed or turned over in the case by the trustee to parties in interest, excluding the debtor, but

including holders of secured claims”: 25% of the first $5,000 disbursed, 10% of amounts between

$5,000.01 and $50,000, 5% of amounts between $50,000.01 and $1 million, and 3% of all amounts

greater than $1 million.




                                                  -4-
 Case 08-28226         Doc 260     Filed 11/21/19 Entered 11/21/19 11:41:53              Desc Main
                                   Document      Page 12 of 13



       19.     Here, between the Petition Date and September 30, 2018 (the date the Trustee has

obtained Court approval for the reallocation of assets and expenses for Lancelot II), and including

the proposed distribution in this Motion, the Trustee will have made $24,452,536.50 in

disbursements for the purposes of §326(a). Under §326(a)’s statutory compensation structure, the

Trustee is entitled to reasonable interim compensation of $756,826.10. Such compensation is

reasonable given the Trustee’s efforts in this case. When the Trustee was appointed Lancelot II

had almost no liquid assets. Almost all of its assets were tied up in the Petters Ponzi scheme or in

eclectic real estate ventures entered into just before the Great Recession. Under the Trustee’s

guidance, however, Lancelot II’s estate has collected over $26.4 million through litigation and the

careful sale of Lancelot II’s real estate holdings. The Trustee believes that his efforts fully support

an award of interim compensation in line with the provisions of §326(a).

                                              NOTICE

       20.     Notice of this Motion has been given to: (a) the Debtors; (b) the United States

Trustee for the Northern District of Illinois; and (c) all parties set up to receive notice through the

Court’s ECF filing system; and (d) all creditors who currently have a proof of claim pending

against Lancelot II.

       WHEREFORE, for all the foregoing reasons, the Trustee respectfully requests that this

Court enter an order substantially in the form attached hereto.




                                                 -5-
  Case 08-28226    Doc 260   Filed 11/21/19 Entered 11/21/19 11:41:53     Desc Main
                             Document      Page 13 of 13



Dated: November 21, 2019                   Respectfully submitted,

                                           RONALD R. PETERSON, as Chapter 7 Trustee
                                           for Lancelot Investors Fund II, L.P., et al.


                                           By: /s/ Ronald R. Peterson
                                                   One of his attorneys
                                           Ronald R. Peterson
                                           Landon S. Raiford
                                           Jenner & Block LLP
                                           353 N. Clark Street
                                           Chicago, IL 60654-3456
                                           Phone: (312) 222-9350
                                           Facsimile: (312) 527-0484

                                           Attorneys for Trustee




                                        -6-
